             Case 7:19-cv-00097-DC Document 1 Filed 04/09/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

KENDALL BONNER and GARY FAVOR,                          CASE NO: 7:19-cv-97

v.

LATSHAW DRILLING COMPANY, LLC.


                                     ORIGINAL COMPLAINT

                                              SUMMARY

        1.      Latshaw Drilling Company, LLC (Latshaw) does not pay its oilfield top drive

technicians overtime as required by the Fair Labor Standards Act (the FLSA), 29 U.S.C. § 201 et seq.,

and the New Mexico Minimum Wage Act, NMSA § 50-4-19 et seq., (the NMMWA). Instead,

Latshaw pays them a flat salary. Because these employees are not exempt under the FLSA and the

NMMWA, Plaintiffs Kendall Bonner and Gary Favor (Plaintiffs) are entitled to recover unpaid

overtime as well as other damages.

                                     JURISDICTION AND VENUE

        2.      This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

216(b). The Court has supplemental jurisdiction over the related NMMWA claims under 28 U.S.C. §

1367.

        3.      Venue is proper in this district because a substantial part of the acts and conduct

charged herein occurred in this district.

                                            THE PARTIES

        4.      Plaintiffs were employed by Latshaw under the FLSA and the NMMWA. Their

written consents are attached.
              Case 7:19-cv-00097-DC Document 1 Filed 04/09/19 Page 2 of 8



        5.       Latshaw is a drilling company based in Tulsa that employed Plaintiffs as top drive

technicians throughout West Texas and New Mexico.

                                                THE FACTS

        6.       Plaintiffs originally filed their claims by joining the collective action Sanders v. Latshaw

Drilling Co., LLC, No. 3:16-cv-1093, at ECF No. 23 (N.D.Tex.).

        7.       On March 14, 2019, the Sanders court decertified the collective action and dismissed

Plaintiffs in part, because they worked as top drive technicians and other plaintiffs included a

mechanic and an electrician.

        8.       The Sanders court also tolled the statute of limitations to allow Plaintiffs to refile.

        9.       Latshaw’s gross annual revenues have exceeded $1,000,000 – well above the FLSA’s

$500,000 threshold for enterprise coverage in each of the last six years.

        10.      Latshaw’s employees routinely use hard hats, automobiles, computers, copiers, fax

machines, telephones, tools and office supplies that moved in interstate commerce or were produced

for interstate commerce.

        11.      Because Latshaw’s gross annual revenues exceeded $500,000 and because its

employees used, handled, sold or worked on goods or materials that were produced for or traveled

in interstate commerce, Latshaw is an enterprise engaged in interstate commerce. Accordingly,

Latshaw is subject to the FLSA.

        12.      Latshaw employed Plaintiffs as top drive technicians. They repaired and maintained

Latshaw’s top drives.

        13.      A top drive is a machine on a drilling rig that turns the drill string and applies

download pressure.




                                                    -2-
             Case 7:19-cv-00097-DC Document 1 Filed 04/09/19 Page 3 of 8



       14.      Plaintiffs regularly worked more than 40 hours in a workweek. They typically worked

a rotating schedule of 10 days on and 5 days off. They worked 12 or more hours per day.

       15.      Latshaw did not pay Plaintiffs overtime. Instead, Latshaw paid them a flat salary.

       16.      Latshaw paid Plaintiffs a set amount each pay period, regardless of how many hours

they worked.

       17.      Plaintiffs were entitled to one-and-one-half times their regular rates of pay for hours

worked in excess of forty hours in a week.

       18.      Latshaw knew Plaintiffs worked more than forty hours per week as reflected in its

employment records.

       19.      Latshaw knew blue-collar oilfield workers like Plaintiffs must be paid overtime under

the FLSA and the NMMWA.

       20.      Latshaw is a repeat FLSA violator. The Department of Labor assessed overtime

damages against Latshaw for misclassifying employees as “independent contractors.”

       21.      And Judge Godbey found Latshaw violated the FLSA with respect to its hourly rig

employees by paying overtime at an unlawfully reduced rate in Meadows v. Latshaw Drilling Co., LLC,

No. 3:15-CV-01173, at ECF No. 222 (N.D. Tex.).

       22.      Latshaw knew that blue-collar workers, like top drive technicians, are nonexempt no

matter how highly paid they may be.

       23.      Latshaw received many complaints from its top drive technicians, electricians, and

mechanics about non-payment of overtime, but Latshaw ignored these complaints.

                      FIRST CAUSE OF ACTION – VIOLATION OF THE FLSA

       24.      Plaintiffs incorporate the allegations in the preceding paragraphs.




                                                 -3-
               Case 7:19-cv-00097-DC Document 1 Filed 04/09/19 Page 4 of 8



        25.       Latshaw violated the overtime provisions of the FLSA. Plaintiffs are entitled to

overtime for all hours worked over forty in a week.

        26.       Additionally, Plaintiffs are entitled to an amount equal to their unpaid wages as

liquidated damages, as well as reasonable attorneys’ fees and costs of this action.

        27.       Latshaw knew, or showed reckless disregard for whether, its failure to pay overtime

violated the FLSA. Latshaw’s failure to pay overtime to Plaintiffs was willful.

        28.       Latshaw owes Plaintiffs an amount equal to all unpaid overtime wages as liquidated

damages.

        29.       Plaintiffs are entitled to recover all reasonable attorney’s fees and costs incurred in

this action.

                         SECOND CAUSE OF ACTION – VIOLATION OF THE NMMWA

        30.       The conduct alleged in this Complaint violates the NMMWA.

        31.       Latshaw was and is Plaintiffs’ “employer” under the NMMWA.

        32.       The NMMWA requires an employer like Latshaw to pay overtime to all non-exempt

employees.

        33.       Plaintiffs were non-exempt employees entitled to be paid overtime for all overtime

hours worked.

        34.       Within the applicable limitations period, Latshaw had a policy of failing to pay

overtime pay to Plaintiffs for hours worked in excess of 40 hours per week.

        35.       As a result of Latshaw’s failure to pay Plaintiffs at a rate not less than one and one-

half times the regular rate of pay for work performed in excess of forty in a workweek, Latshaw

violated the NMMWA.




                                                    -4-
             Case 7:19-cv-00097-DC Document 1 Filed 04/09/19 Page 5 of 8



       36.      Latshaw knew, or showed reckless disregard for whether, its failure to pay overtime

violated the NMMWA. Its failure to pay overtime to Plaintiffs is willful.

       37.      Plaintiffs seeks damages based on Latshaw’s failure to pay one and one-half times his

regular rate of pay for work performed in excess of 40 hours in week and liquidated damages

allowed under NMMWA and such other legal and equitable relief from Latshaw’s willful conduct as

the Court deems just and proper.

       38.      Plaintiffs seeks recovery of attorney’s fees and costs of this action to be paid by

Latshaw, as provided by the NMMWA.

                                                 PRAYER

       Plaintiffs prays for relief as follows:

                1.      Judgment awarding Plaintiffs all unpaid overtime compensation, liquidated

       damages, attorneys’ fees and costs under the FLSA;

                2.      Judgment awarding Plaintiffs all unpaid overtime compensation, liquidated

       (treble) damages, attorneys’ fees and costs under the NMMWA;

                3.      An award of pre- and post-judgment interest on all amounts awarded at the

       highest rate allowable by law; and

                4.      All such other and further relief that Plaintiffs are justly entitled.




                                                   -5-
Case 7:19-cv-00097-DC Document 1 Filed 04/09/19 Page 6 of 8



                                        /s/ David Moulton
                                 By: _____________________________
                                        Richard J. (Rex) Burch
                                        Texas Bar No. 24001807
                                        David I. Moulton
                                        Texas Bar No. 24051093
                                 BRUCKNER BURCH PLLC
                                 8 Greenway Plaza, Suite 1500
                                 Houston, Texas 77046
                                 Telephone:    (713) 877-8788
                                 Telecopier:   (713) 877-8065
                                 rburch@brucknerburch.com
                                 dmoulton@brucknerburch.com




                           -6-
Case 7:19-cv-00097-DC Document 1 Filed 04/09/19 Page 7 of 8




                                                         EXHIBIT A
Case 7:19-cv-00097-DC Document 1 Filed 04/09/19 Page 8 of 8




                                                         EXHIBIT B
